Mr. Justice Handy
delivered the opinion of the court.
The bill in this case was filed to enforce a judgment at law, recovered by the Planters Bank against the defendants, which is alleged to have been transferred, “ by delivery,” to the complainants. The charter of the bank having been forfeited and taken away, under quo warranto, the bill is filed in the name of the assignees, “by delivery,” of the judgment, to enforce the judgment. The defendant^ demurred to the bill, which was overruled; from which order the defendants have taken this appeal.
"We are of opinion, that the demurrer was improperly overruled. The only title of the complainants to the judgment alleged in the bill was by delivery. It is manifest that no legal title could pass by that means, and it is not pretended that it did. Nor can we perceive how an equitable title to a judgment can pass by delivery. It consisted only of record, and was incapable of delivery. The actual record itself, of course, could not be delivered, and a delivery of a transcript could not pass any title, because that might be done by any one who saw proper to procure a transcript and deliver it, without ownership of the judgment itself, to another. How would the defendant be secure in paying a judgment to such an assignee ? He certainly has a right to require such evidence of the assignment as will protect him against the claim of the plaintiff of record. In the case of a bond, bill, or note not assigned in writing, the possession gives an equitable title, and when a party pays the debt, he gets possession of the evidence of it, and is thereby safe. The holder is regarded as the equitable assignee, and primd facie is entitled to receive payment. So the assignee of a judgment, having such evidence of title as, though it does not pass a legal title to sue in his own name, authorizes the party to receive payment, and protects the defendant in making payment, is held to be an equitable assignee. But where the party, *428in asserting his right, shows that he is not, from the nature of the matter, such an assignee, he cannot claim that character. Such is the case here. The complainants not only do not show any assignment in writing, or of record, or of any evidence of title, which would protect the defendant in making payment; but they show an assignment impracticable in law, which can confer no right of itself.
The decree is, therefore, reversed, and the case remanded for amendment, if the chancellor should think that the merits of the case authorize an amendment.